Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 06, 2018

The Court of Appeals hereby passes the following order:

A18D0327. ROCHEL PARKER et al. v. H. ANDREW LEEUWENBURG et al.

      Applicants Rochel Parker and Ken Parker have filed a motion to voluntarily
dismiss this application for discretionary appeal, stating that the parties have reached
a settlement. The motion is hereby GRANTED, and the application is deemed
WITHDRAWN.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/06/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.